                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                      CIVIL ACTION NO. 7:14-cv-00260-FL

CALVIN TYRONE NORTON,

                    Plaintiff,

      v.                                                        ORDER

JEFFREY ROSIER, in his individual
capacity,

                    Defendant.

      This matter is before the Court on Plaintiff Calvin Tyrone Norton’s Motion to Seal

(the “Motion”). Plaintiff seeks leave to file under seal Exhibit B to his Memorandum of

Law in Support of Motion for Disallowance Regarding Defendant’s Bill of Costs.

      For good cause shown, the Court hereby grants Plaintiff’s Motion. Accordingly,

Exhibit B to Plaintiff’s Memorandum of Law in Support of Motion for Disallowance

Regarding Defendant’s Bill of Costs shall be filed and shall remain under seal.

      SO ORDERED, this the 10th day of April, 2019.



                                         ___________________________________
                                         Honorable Louise W. Flanagan
                                         United State District Court Judge
